#26770-a-LSW

2014 S.D. 80

                          IN THE SUPREME COURT
                                  OF THE
                         STATE OF SOUTH DAKOTA

                                 ****
STATE OF SOUTH DAKOTA,                    Plaintiff and Appellee,

      v.

SHAWN CAMERON SPRINGER,                   Defendant and Appellant.


                                 ****

                  APPEAL FROM THE CIRCUIT COURT OF
                     THE SIXTH JUDICIAL CIRCUIT
                   STANLEY COUNTY, SOUTH DAKOTA

                                 ****

                THE HONORABLE KATHLEEN F. TRANDAHL
                               Judge

                                 ****

MARTY J. JACKLEY
Attorney General

ANN C. MEYER
Assistant Attorney General
Pierre, South Dakota                      Attorneys for plaintiff
                                          and appellee.


JAMIE L. DAMON
Pierre, South Dakota                      Attorney for defendant
                                          and appellant.



                                 ****
                                          ARGUED OCTOBER 8, 2014

                                          OPINION FILED 11/12/14
#26770

WILBUR, Justice

[¶1.]        In August 1996, 16-year-old Shawn Cameron Springer pleaded guilty

and was sentenced to a term of years in prison for kidnapping Michael Hare.

Springer is eligible for parole after he serves 33 years of his sentence. Based on

subsequent United States Supreme Court decisions, Springer filed a motion to

correct an illegal sentence. The circuit court denied the motion. We affirm.

                                  BACKGROUND

[¶2.]        The facts which relate to the kidnapping, robbery, and murder of

Michael Hare can be found in greater detail at State v. Jensen, 1998 S.D. 52, ¶¶ 2-

17, 579 N.W.2d 613, 614-16. To summarize, Springer and Paul Dean Jensen, who

was 14 years old, called for a taxi on the night of January 14, 1996, in Pierre, South

Dakota. Springer and Jensen directed the driver, Michael Hare, to take them to a

rural area near Fort Pierre. Once they reached a gravel road outside Fort Pierre,

Jensen exited the taxi with a gun drawn and demanded that Hare get out. Hare

obeyed and Jensen robbed Hare at gunpoint. Jensen then shot Hare in the chest.

Hare begged for his life, but Jensen executed Hare by firing two bullets into his

head. Hare died instantly. Jensen grabbed the money (which amounted to just

over $36), jumped into the taxi, and Springer drove back to the main road. A police

officer met Springer at the main road, and a chase ensued. Springer drove the taxi

into a snow bank, and the police apprehended both juveniles.

[¶3.]        A Stanley County Grand Jury indicted Springer on April 4, 1996, for

multiple crimes, including first-degree murder, felony murder, kidnapping, robbery,

grand theft, conspiracy, possession of a stolen vehicle, and aiding and abetting some


                                          -1-
#26770

of the aforementioned crimes. Springer entered into a plea agreement with the

State, and on August 12, 1996, the Honorable Max L. Gors held a change of plea

hearing, at which the court informed Springer of his statutory and constitutional

rights, and the potential minimum and maximum punishments. Springer agreed to

cooperate with the police, testify against Jensen, and provide a factual statement of

the events surrounding the crimes. In return, the State dropped the other charges,

and Springer pleaded guilty to Kidnapping, a Class 1 felony, in violation of SDCL

22-19-1(2) with a maximum potential punishment of life without parole. Both sides

were free to recommend any sentence they felt appropriate.

[¶4.]         At the October sentencing hearing, 1 the State and the victim’s family

advocated for life in prison without parole while Springer’s attorneys requested a

30-year sentence. Springer’s attorneys argued that Springer was young, could give

back to society, cooperated with the State, was smart, contrite, could be

rehabilitated, had lacked proper guidance throughout his life, had a poor home life,

barely knew his father, and did not have any positive role models. The State

argued that Springer had lied in his factual statement, had planned the robbery

and murder, failed to prevent the murder, lacked remorse, had a bad juvenile




1.      Judge Gors ordered Court Services to prepare a Pre-Sentence Investigation
        (PSI) report prior to the sentencing hearing. The PSI contained relevant
        background information about Springer including his age, details of the
        offense, Springer’s version of the offense, Springer’s comments regarding the
        offense, Springer’s prior record, his family history, information about
        Springer’s family members, his marital history, education, religion, interests
        and leisure activities, military service, employment, financial condition,
        additional comments (which Springer used to apologize and ask for leniency),
        Springer’s future plans, and letters to the court in support of Springer.

                                          -2-
#26770

record, and his rehabilitation chances were poor. The victim’s family members

expressed sorrow at the loss of Hare. Springer apologized to the victim’s family.

[¶5.]         Judge Gors ruled as follows:

              There are a number of factors which I’m going to take into
              consideration. Some fall on the side of being harsh, and some
              fall on the side of being lenient. One that falls on the harsh side
              is the overriding consideration in any sentence like this, is that
              Michael Hare is dead, and he can’t ever come back.
              I think it’s also clear from the evidence that this terrible crime
              was planned, and that Mr. Springer had a part in the planning,
              the robbery part at a minimum.
              On the other hand, Mr. Springer did not shoot Mr. Hare. Mr.
              Springer did plead guilty to [kidnapping]. Mr. Springer did save
              the time and expense of a trial. Mr. Springer also saved the
              Hare family one trial to have to go through.
              He did testify against Mr. Jensen, whether his testimony was
              helpful or not, is hard to say. My estimate of the State’s case
              against Paul Jensen was that the State would have won it with
              or without Mr. Springer’s testimony.
              And I think that Mr. Springer is at least to all appearances
              beginning to be contrite in his conduct.

              Because of all these factors, 2 I am going to impose a sentence in
              this case that may be a life sentence, but it may not be. I do
              think that ultimately there is a possibility of rehabilitation in a
              person so young. So I’m going to give him a term of years rather
              than a life sentence without parole.
              Accordingly, Mr. Springer, it will be the judgment of the court
              that you spend 261 years in prison. There to be fed, clothed, and
              housed at the expense of the State of South Dakota.



2.      In reference to “these factors,” Springer contends that only the factors
        mentioned by Judge Gors were considered and that they are constitutionally
        deficient. At the very least, Springer argues “these factors” is ambiguous,
        and he should be given resentencing. Another possibility is that the factors
        Judge Gors relied upon were all of the factors, mitigating and aggravating,
        contained in the PSI and articulated by opposing counsel, Springer, and the
        victim’s family during the course of the sentencing hearing. In addition,
        Judge Gors had presided over Springer’s three day transfer hearing.

                                           -3-
#26770

             You’re under the old system of sentencing parole because your
             crime was committed prior to July 1st of 1996. 261 years
             translates to a flat time sentence of 132 years, which I believe is
             beyond your lifetime, and so in effect this is a life sentence.
             But there is also a glimmer of hope down the road, because with
             your being a first-time offender, you would be eligible for parole,
             by my calculations, at the conclusion of 33 years. That gives you
             an opportunity to convince someone in the future that you can
             be trusted to be back out of prison. I think that the factors that
             you—that I considered in mitigation of this sentence require
             that you have that opportunity at some point.

[¶6.]        Following Springer’s sentencing, the United States Supreme Court

decided Roper v. Simmons, 543 U.S. 551, 125 S. Ct. 1183, 161 L. Ed. 2d 1 (2005);

Graham v. Florida, 560 U.S. 48, 130 S. Ct. 2011, 176 L. Ed. 2d 825 (2010); and

Miller v. Alabama, ___ U.S. ___, 132 S. Ct. 2455, 183 L. Ed. 2d 407 (2012). Roper

held that the Eighth and Fourteenth Amendments forbid the imposition of the

death penalty on offenders under the age of 18 at the time of their crime. 543 U.S.

at 568, 125 S. Ct. at 1194. Graham held that the Eighth and Fourteenth

Amendments forbid the imposition of life imprisonment without parole on juveniles

for nonhomicide crimes. 560 U.S. at 75, 130 S. Ct. at 2030. Lastly, Miller merged

the two cases and held that the Eighth and Fourteenth Amendments forbid

sentencing schemes that mandate life in prison without parole for juvenile

offenders. ___ U.S. at ___, 132 S. Ct. at 2469.

[¶7.]        On November 23, 2012, Springer filed a pro se motion to correct an

illegal sentence alleging that his sentence was unconstitutional under Roper,

Graham, and Miller. The State filed a “resistance to motion to correct sentence” on

December 14, 2012, and Springer responded by filing “objections of resistance to

motion to correct sentence.” The Honorable Kathleen Trandahl conducted a hearing

                                          -4-
#26770

on June 28, 2013, and denied Springer’s motion. Judge Trandahl determined that

Springer’s sentence was not illegal because he had the possibility for parole and

Judge Gors had properly considered mitigating factors, including age. 3 The circuit

court entered an order denying defendant’s motion to correct illegal sentence on

June 28, 2013. Springer appeals.

[¶8.]         Springer raises one issue in this appeal:

              Whether the circuit court erred in rejecting Springer’s motion to
              correct illegal sentence.

                             STANDARD OF REVIEW

[¶9.]         Springer asserts that he received an illegal sentence. It is clear that

an unconstitutional sentence is an illegal sentence. See State v. Sieler, 1996 S.D.
114, ¶ 7, 554 N.W.2d 477, 480 (holding that illegal sentences are ones that “exceed

the relevant statutory maximum limits or violate double jeopardy or are ambiguous

or internally contradictory” (emphasis added)); State v. Tibbetts, 333 N.W.2d 440,

441 (S.D. 1983) (holding that extra imprisonment in violation of equal protection is

illegal in itself); State v. Lyle, ___ N.W.2d ___, ___, 2014 WL 3537026 (Iowa 2014)

(providing that unconstitutional sentences are illegal sentences in the context of the


3.      Judge Trandahl ruled:
              While perhaps [Judge Gors] could have been more thorough or
              eloquent in setting forth the factors—that I believe the court,
              subsequent to [Springer’s] sentencing, has set forth—the court
              views the comment that, “you know, there is room for
              rehabilitation,” I think that does take into consideration the fact
              that you were very young, and that there was a lot of ability for
              you to move forward from that.
              The sentence was well within the statutory scheme as set forth
              by the legislature, and I do not believe that that was an illegal
              sentence that you received.

                                           -5-
#26770

Eighth and Fourteenth Amendments); State v. Ragland, 836 N.W.2d 107, 113 (Iowa

2013) (employing a de novo standard of review when the appellant mounted a

constitutional attack on an alleged illegal sentence); State v. Null, 836 N.W.2d 41,

48 (Iowa 2013) (providing that an appellant may challenge an unconstitutional

sentence at any time). “A court may correct an illegal sentence at any time. . . .”

SDCL 23A-31-1. 4 Accordingly, “[w]e review claims of constitutional violation under

the de novo standard of review.” State v. Mesa, 2004 S.D. 68, ¶ 9, 681 N.W.2d 84,

86 (citing State v. Ball, 2004 S.D. 9, ¶ 19, 675 N.W.2d 192, 198); see also State v.



4.    SDCL 23A-31-1 provides:
             A court may correct an illegal sentence at any time and may
             correct a sentence imposed in an illegal manner within the time
             frame provided in this section for the reduction of sentence. A
             court may reduce a sentence:
                    (1) Within two years after the sentence is imposed;
                    (2) Within one hundred twenty days after receipt by the
                    court of a remittitur issued upon affirmance of the
                    judgment or dismissal of the appeal; or
                    (3) Within one hundred twenty days after entry of any
                    order or judgment of the Supreme Court denying review
                    of, or having the effect of upholding, a judgment of
                    conviction.
             whichever is later. A court may also reduce a sentence upon
             revocation of probation or suspension of sentence provided by
             law. The remedies provided in this section are not a substitute
             for nor do they affect any remedies incident to post-conviction
             proceedings.
      (Emphasis added.) We note that the State argues that the statute of
      limitations has passed. However, the limitations above apply to sentences
      imposed in an illegal manner, not to sentences that are themselves illegal.
      Id. Springer claims that the sentence he received is illegal in and of itself
      because it violates the Eighth and Fourteenth Amendments. Put another
      way, he asserts the sentence that he received exceeds the State’s power to
      punish. Thus, the sentence would be an illegal sentence and may be
      corrected at any time. Id.; see also Tibbetts, 333 N.W.2d at 441.

                                          -6-
#26770

Berhanu, 2006 S.D. 94, ¶ 7, 724 N.W.2d 181, 183 (employing the de novo standard

of review for a claim of cruel and unusual punishment on direct appeal); Lyle, ___

N.W.2d at ___, 2014 WL 3537026; Ragland, 836 N.W.2d at 113; Null, 836 N.W.2d at

48.

                                     DECISION

[¶10.]       Whether the circuit court erred in rejecting Springer’s motion to correct
             illegal sentence.

[¶11.]       The Eighth Amendment to the United States Constitution forbids the

imposition of cruel and unusual punishment. U.S. Const. amend. VIII. The South

Dakota Constitution also forbids cruel and unusual punishment. S.D. Const. art.

VI, § 23. The Eighth Amendment “guarantees individuals the right not to be

subjected to excessive sanctions.” Miller, ___ U.S. at ___, 132 S. Ct. at 2463 (quoting

Roper, 543 U.S. at 560, 125 S. Ct. at 1183). Embedded in the Eighth Amendment is

the concept of “proportionality,” which “flows from the basic precept of justice” and

mandates that “punishment for a crime should be graduated and proportioned.” Id.

The United States Supreme Court has held that juveniles are categorically “less

deserving of the most severe punishments.” Miller, ___ U.S. at ___, 132 S. Ct. at

2464 (quoting Graham, 560 U.S. at 68, 130 S. Ct. at 2026). The United States

Supreme Court does not view the Eighth Amendment “through a historical prism[,]”

id. at ___, 132 S. Ct. at 2463, but rather the Court interprets the Eighth

Amendment through the “evolving standards of decency that mark the progress of a

maturing society[,]” id. (quoting Estelle v. Gamble, 429 U.S. 97, 102, 97 S. Ct. 285,

290, 50 L. Ed. 2d 251 (1976)) (internal quotation marks omitted); see also State v.

Berget, 2013 S.D. 1, ¶ 90, 826 N.W.2d 1, 27-28.

                                          -7-
#26770

[¶12.]         As stated above, Roper held that the Eighth and Fourteenth

Amendments forbid the imposition of the death penalty on offenders under the age

of 18 at the time of their crime. 543 U.S. at 568, 125 S. Ct. at 1194. Graham held

that the Eighth and Fourteenth Amendments forbid the imposition of life

imprisonment without parole on juveniles for nonhomicide crimes. 560 U.S. at 75,

130 S. Ct. at 2030. Miller merged the two cases and held that the Eighth and

Fourteenth Amendments forbid sentencing schemes that mandate life in prison

without parole for juvenile offenders. ___ U.S. at ___, 132 S. Ct. at 2469; see also

Berget, 2013 S.D. 1, ¶ 90, 826 N.W.2d at 27-28.

               A. The impact of Roper, Graham, and Miller on the sentencing of
                  juveniles in South Dakota.

[¶13.]         Roper, Graham, and Miller evidence “a shift in the nation’s moral

tolerance” when it comes to sentencing juvenile offenders in adult court. Berget,

2013 S.D. 1, ¶ 90, 826 N.W.2d at 28. While the United States Supreme Court did

not altogether prohibit life sentences without parole in Miller, 5 States may no

longer impose mandatory life sentences on juvenile homicide offenders. Miller, ___

U.S. at ___, 132 S. Ct. at 2469. The Court held that the imposition of mandatory life

sentences on juveniles carried “too great a risk of disproportionate punishment[ ]”



5.       The Court maintained, “[G]iven all we have said in Roper, Graham, and
         [Miller] about children’s diminished culpability and heightened capacity for
         change, we think appropriate occasions for sentencing juveniles to [life
         sentences without parole] will be uncommon.” Miller, ___ U.S. at ___, 132 S.
         Ct. at 2469 (emphasis added). Thus, it is possible to sentence a homicide
         juvenile offender to a life sentence after individualized sentencing has taken
         place, but the Court thought such sentences would be the exception, not the
         rule. Graham categorically prohibits sentences of life imprisonment for
         nonhomicide juvenile offenders. Graham, 560 U.S. at 75, 130 S. Ct. at 2030.

                                            -8-
#26770

forbidden under the Eighth and Fourteenth Amendments. Id. Courts around the

country must now individually sentence juvenile offenders facing the harshest

penalties and consider certain mitigating factors. See Miller, ___ U.S. at ___, 132 S.

Ct. at 2464-69. Juvenile offenders warrant special consideration because “children

have a lack of maturity and an underdeveloped sense of responsibility . . . , are more

vulnerable to negative influences and outside pressures . . . , [and] a child’s

character is not as well formed as an adult’s[.]” Id. at ___, 132 S. Ct. at 2464

(quoting Roper, 543 U.S. at 569-70, 125 S. Ct. at 1183) (internal quotation marks

omitted). The United States Supreme Court rested the Roper, Graham, and Miller

decisions on science and social science, quoting neurological, psychological, and

sociological studies pertaining to children, their culpability, and their decision-

making processes. Id.

[¶14.]       In 2013, the South Dakota Legislature passed legislation in an effort to

comply with Roper, Graham, and Miller. 2013 S.D. Sess. Laws ch. 105, §§ 1-5.

Specifically, the Legislature changed SDCL 22-6-1 to authorize, but not mandate, a

life sentence without parole for a juvenile offender if he was convicted of a Class A

or B felony. Id. The Legislature also amended SDCL 23A-27-1 to allow a juvenile

to “present any information in mitigation of punishment[ ]” at their sentencing

hearings. Id. We conclude that those statutory changes comply with Roper,

Graham, and Miller. Sentencing courts must consider what the United States

Supreme Court termed the “mitigating qualities of youth.” Miller, ___ U.S. at ___,

132 S. Ct. at 2467. These factors include: (1) the chronological age of the juvenile,

(2) the juvenile’s immaturity, impetuosity, irresponsibility, and recklessness, (3)


                                           -9-
#26770

family and home environment, (4) incompetency in dealing with law enforcement

and the adult criminal justice system, (5) the circumstances of the crime, and, most

importantly, (6) the possibility for rehabilitation. See id. at ___, 132 S. Ct. at 2467-

69. The United States Supreme Court has recognized that a juvenile’s “traits are

‘less fixed’ and his actions are less likely to be ‘evidence of irretrievabl[e]

deprav[ity].’” Id. at ___, 132 S. Ct. at 2464 (alterations in original) (quoting Roper,
543 U.S. at 570, 125 S. Ct. at 1183). While a juvenile defendant may present any

mitigating evidence at his sentencing hearing, the sentencing court should carefully

weigh and consider the above mitigating qualities of youth. We now analyze

whether Roper, Graham, and Miller apply to Springer’s case.

              B. Whether Springer received a life sentence without the possibility of
                 parole.

[¶15.]        Graham and Miller apply to sentences of life without parole. See

Graham, 560 U.S. at 75, 130 S. Ct. at 2030; Miller, ___ U.S. at ___, 132 S. Ct. at

2469. In order for Springer to obtain resentencing under Graham and Miller, he

must establish that: (1) he received a sentence of life without parole and (2) the

holdings of Graham and Miller apply retroactively. Neither Graham nor Miller

explicitly held that they apply to the functional equivalent of life without parole (i.e.

“de facto” life sentences) or apply retroactively. See Graham, 560 U.S. 48, 130 S. Ct.
2033; Miller, ___ U.S. ___, 132 S. Ct. 2469; Ragland, 836 N.W.2d at 114. Springer

argues, however, that Graham and Miller apply to sentences that are de facto life

sentences and that he received a de facto life sentence. In addition, for Graham and

Miller to apply in Springer’s case, their holdings must be made to apply

retroactively because Springer’s conviction is final. Therefore, before we can

                                            -10-
#26770

consider whether or not Springer received an illegal sentence, he must show that he

meets both of the conditions.

[¶16.]       Our analysis begins by observing that Springer did not receive a

mandatory life sentence without the possibility for parole; he received a 261-year

term-of-years sentence with the possibility for parole after he serves 33 years of his

sentence. He will be 49 years old when he is eligible for parole. Miller applies to

offenders who receive mandatory sentences of life without parole. ___ U.S. at ___,

132 S. Ct. at 2469. Springer pleaded guilty to Kidnapping, a Class 1 felony in 1996,

in violation of SDCL 22-19-1(2) with a maximum potential punishment of life

without parole. As noted above, Springer received a lengthy term-of-years sentence

and, at his sentencing hearing, the parties were free to advocate for whatever

sentence they felt appropriate. Life without parole was a sentencing option for

kidnapping, but our sentencing scheme in 1996 did not require a mandatory

sentence of life without parole for a kidnapping conviction. SDCL 22-19-1(2) (1996)

(current version at SDCL 22-19-1(2) (2013)); SDCL 22-6-1(3) (1996) (current version

at SDCL 22-6-1(3) (2013)). Graham held that the Eighth and Fourteenth

Amendments forbid the imposition of life imprisonment without parole on juveniles

in nonhomicide cases. 560 U.S. at 75, 130 S. Ct. at 2030. Again, Springer did not

receive a sentence of life in prison without the possibility for parole, so even if we

were to apply Graham and Miller retroactively, it does not appear that these cases

would affect to Springer’s sentence.

                 i. Whether Springer received a de facto life sentence because Judge
                    Gors referred to the sentence as a life sentence.



                                          -11-
#26770

[¶17.]       Springer concedes that he did not receive a life sentence without

parole. He contends, however, that Graham and Miller apply to term-of-years

sentences that are the functional equivalent of life without parole. In support,

Springer points out that Judge Gors twice referred to Springer’s sentence as a “life

sentence.” According to Springer, Judge Gors in essence made his sentence a de

facto life sentence because he called it a life sentence and 261 years is well beyond

Springer’s natural life span. Springer also directs us to State v. Semrad, where we

held that parole eligibility estimates are not part of the defendant’s sentence

because the power to parole is an executive act, not a judicial one. 2011 S.D. 7, ¶¶

7-8, 794 N.W.2d 760, 763-64. Therefore, because Judge Gors referred to Springer’s

sentence as a life sentence and the parole eligibility estimate was not part of his

sentence, Springer maintains that his 261-year sentence was a de facto life

sentence.

[¶18.]       The State argues that Springer clearly did not receive a sentence of life

without parole or its functional equivalent because he was sentenced to a term of

years with the possibility of parole in 2029 when he is 49 years old. Springer’s

sentence did not violate the statutory scheme at the time. Plus, Springer took the

benefit of a plea bargain. The State also points out that there is a split of authority

as to whether Graham and Miller even apply to de facto life sentences or life

sentences with the opportunity for parole. The State urges us to join other

jurisdictions that have held that Graham and Miller do not extend to de facto life

sentences or life sentences with the opportunity for parole. See State v. Vang, 847
N.W.2d 248, 262-63 (Minn. 2014) (holding Miller inapplicable to a life sentence with


                                          -12-
#26770

the possibility of parole in 30 years); State v. Williams, 842 N.W.2d 536 (Wis. Ct.

App. 2014) (per curiam) (holding Graham inapplicable to homicide cases and Miller

only applicable to sentences of mandatory life without parole); Bunch v. Smith, 685
F.3d 546, 551-53 (6th Cir. 2012) (holding Graham inapplicable to term-of-years

sentences and declaring that if the United States Supreme Court wishes to expand

its holding, it must do so explicitly); Ellmaker v. State, 329 P.3d 1253 (Kan. Ct. App.

2014) (per curiam) (holding that Miller does not apply to a mandatory 50-year

sentence because it is not the functional equivalent of life without parole); Adams v.

State, 707 S.E.2d 359, 365 (Ga. 2011) (holding Graham inapplicable to term-of-years

sentences); State v. Brown, 118 So. 3d 332 (La. 2013) (declining to extend Miller to

lengthy term-of-years sentences); State v. Kasic, 265 P.3d 410, 414-15 (Ariz. Ct.

App. 2011) (holding Graham inapplicable to term-of-years sentences).

[¶19.]       We find Springer’s first argument as to whether he received a de facto

life sentence to be without merit. We place little weight on the fact that Judge Gors

referred to Springer’s sentence as a life sentence. Judge Gors was merely

acknowledging the possibility that Springer could spend the rest of his life in prison

should he fail to make parole. Indeed, the first time Judge Gors used the term “life

sentence” he stated, “I am going to impose a sentence in this case that may be a life

sentence, but it may not be.” (Emphasis added). It is undisputed that Springer

received a term-of-years sentence with the possibility for parole at age 49. We said

in State v. Munk, “It is general settled law in this state that the oral sentence is the

only sentence and the written sentence must conform to it.” 453 N.W.2d 124, 125

(S.D. 1990); State v. Thayer, 2006 S.D. 40, ¶ 8, 713 N.W.2d 608, 612. If the oral


                                          -13-
#26770

sentence is ambiguous, we then look to the written sentence for clarification. Munk,
453 N.W.2d at 125. Springer does not argue, and we do not conclude, that the oral

sentence is ambiguous; but even if it were, the written sentence clarifies that

Springer received 261 years in prison with parole eligibility in 33 years. Therefore,

the words Judge Gors used did not make Springer’s sentence a de facto life

sentence. Consequently, Springer’s first argument fails.

                 ii. Whether Springer fits under Caballero’s rationale.

[¶20.]       Springer next contends that he received a de facto life sentence

because his case is similar to People v. Caballero, 282 P.3d 291 (Cal. 2012). In

Caballero, a California Supreme Court case, a juvenile offender received consecutive

sentences that would not allow him the opportunity for parole for over 100 years.

Id. at 295. The California Court concluded “that sentencing a juvenile offender for a

nonhomicide offense to a term of years with a parole eligibility date that falls

outside of the juvenile offender’s natural life expectancy constitutes cruel and

unusual punishment in violation of the Eighth Amendment.” Id. Under Caballero’s

reasoning, a de facto life sentence is one where the defendant’s parole eligibility

date falls outside of the defendant’s life expectancy. See id. Springer, however, did

not offer any evidence of his life expectancy or that his parole eligibility date in 2029

falls outside of his life expectancy. Thus, Springer does not fall under Caballero’s

reasoning.

                 iii. Whether Springer fits under Ragland’s rationale.

[¶21.]       Springer next argues that his situation is similar to Jeffrey Ragland,

an Iowa juvenile offender. Ragland received a mandatory sentence of life without


                                          -14-
#26770

parole after being convicted of first-degree murder under Iowa’s felony-murder

doctrine. Ragland, 836 N.W.2d at 110. After the United States Supreme Court

decided Miller in 2012, the Governor of Iowa commuted all juvenile, mandatory

sentences of life without parole to term-of-years sentences in order to comply with

Miller’s mandates. Id. at 111-12. Instead of life without parole, the Governor of

Iowa commuted Ragland’s sentence to a term of 60 years, at which time he would be

eligible for release. Id. This meant that Ragland would be eligible for release at 78

years of age; his life expectancy was 78.6 years. Id. at 119. The Iowa Supreme

Court held that Miller applies “not only to mandatory life sentences without parole,

but also to the practical equivalent of life-without-parole sentences.” Id. (emphasis

added). The Iowa Supreme Court reasoned:

             Oftentimes, it is important that the spirit of the law not be lost
             in the application of the law. This is one such time. The spirit
             of the constitutional mandates of Miller and Graham instruct
             that much more is at stake in the sentencing of juveniles than
             merely making sure that parole is possible. In light of our
             increased understanding of the decision making of youths, the
             sentencing process must be tailored to account in a meaningful
             way for the attributes of juveniles that are distinct from adult
             conduct. At the core of all this also lies the profound sense of
             what a person loses by beginning to serve a lifetime of
             incarceration as a youth.

             In the end, a government system that resolves disputes could
             hardly call itself a system of justice with a rule that demands
             individualized sentencing considerations common to all youths
             apply only to those youths facing a sentence of life with no
             parole until age seventy-eight. Accordingly, we hold Miller
             applies to sentences that are the functional equivalent of life
             without parole.

Id. at 121-22. Springer insists that he received the functional equivalent of life

without parole because he will not have the opportunity to obtain release until an


                                         -15-
#26770

advanced age, similar to Ragland, and that the spirit and principles of Graham and

Miller require resentencing.

[¶22.]       Springer’s reliance on Ragland is misplaced. The defendant in

Ragland first received a mandatory sentence of life without parole, which was

subsequently commuted to a term of years. Id. at 111-12. Springer never received

a mandatory sentence of life without parole. Ragland’s life expectancy was 78.6

years, and he would not have a chance to obtain release until 78. Id. at 119-21.

Springer did not submit any evidence of his life expectancy and has the opportunity

to obtain release when he is 49. Because Springer submitted no evidence regarding

his life expectancy, we have no basis to conclude that Springer’s life expectancy is

approximately equal to his parole date. Therefore, Springer’s sentence differs

significantly from Ragland’s and he does not fit under Ragland’s rationale.

                iv. Whether Springer is nonetheless being denied a meaningful
                    opportunity for release.

[¶23.]       Lastly, Springer contends that he is nonetheless being denied a

meaningful opportunity for release under Graham and, therefore, received a de

facto life sentence. Graham requires that juvenile offenders have a “meaningful

opportunity to obtain release based on demonstrated maturity and rehabilitation.”

560 U.S. at 75, 130 S. Ct. at 2030 (emphasis added). The United States Supreme

Court concluded in Graham, “A State need not guarantee the offender eventual

release, but if it imposes a sentence of life it must provide him or her with some

realistic opportunity to obtain release before the end of that term.” 560 U.S. at 82,

130 S. Ct. at 2034 (emphasis added). Thus, a meaningful opportunity is a realistic

one. Id.

                                         -16-
#26770

[¶24.]         The United States Supreme Court determined that the appellant in

Graham did not have a realistic or meaningful opportunity to obtain release

because Florida had abolished its parole system, meaning Graham’s only

opportunity for release would be executive clemency. Id. at 57, 130 S. Ct. at 2020.

The Court reasoned that the possibility for clemency was too remote and did “not

mitigate the harshness of the sentence.” Id. at 70, 130 S. Ct. at 2027 (citing Solem

v. Helm, 463 U.S. 227, 300-01, 103 S. Ct. 3001, 3015, 77 L. Ed. 2d 637 (1983)).

Springer, on the other hand, has the opportunity for parole at age 49. 6 He is not

completely dependent on clemency like Graham. Additionally, Judge Gors

specifically considered Springer’s chances for rehabilitation and release. Judge

Gors commented, “I do think that ultimately there is a possibility of rehabilitation

in a person so young.” He also stated that there was a “glimmer of hope down the

road” wherein Springer would have “an opportunity to convince someone in the

future that [he] can be trusted to be back out of prison.” Graham does not require

that a juvenile eventually make parole, but rather that he have a meaningful



6.       Springer urges yet another reason why his sentence should be construed as a
         de facto life sentence. He reasons that under South Dakota’s old parole
         system, parole was discretionary. SDCL 23A-27-45, repealed by 2011 S.D.
         Sess. Laws ch. 125, § 1; see also SDCL 24-15A-1. New-system inmates are
         entitled to parole as a matter of right. SDCL 24-15A-38. Springer contends
         that discretionary parole is not a “meaningful opportunity to obtain release,”
         but he fails to explain how or why discretionary parole is not meaningful. In
         fact, if Judge Gors had given the same 261-year sentence today, under
         current parole tables Springer would not be eligible for release until he is 62
         years old (i.e. parole eligibility after serving 45 years). Absent any reasoning
         in support of his contention, we find no merit to Springer’s argument.
         Graham, to the contrary, held, “A State need not guarantee the offender
         eventual release,” which suggests that discretionary parole is meaningful.
         560 U.S. at 82, 130 S. Ct. at 2034.

                                            -17-
#26770

(realistic) chance to obtain release. 560 U.S. at 82, 130 S. Ct. at 2034. Judge Gors

contemplated such an opportunity when he sentenced Springer.

[¶25.]         It is clear that Springer did not receive a de facto life sentence under

any rule or rationale he posits. Springer cannot establish that he received the

functional equivalent of life without parole under either Caballero’s or Ragland’s

rationale. Accordingly, we decline to adopt either California’s or Iowa’s rule at this

time. Springer does not provide any case law supporting his position that a term-of-

years sentence with parole eligibility in a defendant’s 40s or 50s constitutes a de

facto life sentence. Springer does not cite any Eighth or Fourteenth Amendment

case law holding that a defendant who is eligible for parole in either his 40s or 50s

is being denied a “meaningful opportunity to obtain release.” 7 Because Springer

cannot establish a rule for what constitutes a de facto life sentence under which he

is entitled to relief, we also decline to craft our own rule. In declining to adopt or


7.       Springer heavily relied on State v. Pearson, another Iowa Supreme Court
         case, at oral argument. 836 N.W.2d 88 (Iowa 2013). The court reversed and
         remanded Pearson’s 50-year sentence with parole eligibility after 35 years
         because, inter alia, the trial court did not properly “consider[ ] rehabilitation
         as a factor in sentencing Pearson.” Id. at 97. The court extended Graham
         and Miller’s rationale and fashioned a narrow holding: “[W]e think a
         minimum of thirty-five years without the possibility for parole for the crimes
         [of burglary and robbery] violate[ ] the core teachings of Miller.” Id. at 96.
         Springer argues that this Court should rely on Pearson and remand his case
         for new sentencing. However, Pearson is not binding authority on this Court,
         it was a 4-3 decision, and it was on direct appeal at the time, whereas
         Springer’s conviction is final. In addition, the dissent in Pearson states, “[N]o
         other appellate court has adopted the majority’s reading of [Graham and
         Miller]. The Iowa Supreme Court stands alone.” Id. at 103 (Mansfield, J.,
         dissenting). Finally, we distinguish Pearson on the grounds that it was not
         an Eighth Amendment case; the Iowa Supreme Court interpreted Iowa
         Const. art. I, § 17 to require an individualized sentencing hearing in juvenile
         cases like Pearson. Id. at 96. We decline to adopt such an expansive reading
         of Graham and Miller.

                                            -18-
#26770

craft such a rule, we further decline the invitation to join jurisdictions holding

Roper, Graham, and Miller applicable or inapplicable to de facto life sentences.

Springer did not receive life without parole or a de facto life sentence because he

has the opportunity for release at age 49. 8

                C. Whether Roper, Graham, and Miller apply retroactively.

[¶26.]          Springer is unable to establish that he received a sentence of life

without parole (or a de facto life sentence) for Roper, Graham, and Miller to apply to

him. Because he cannot establish that he received the type of sentence required for

Roper, Graham, and Miller to apply to him, we need not decide today whether those

three cases might apply retroactively. Therefore, we will not analyze Springer’s

other arguments under Roper, Graham, and Miller regarding individualized

sentencing.

                                     CONCLUSION

[¶27.]          Accordingly, Springer did not receive an illegal sentence and is

ineligible for resentencing. We affirm.

[¶28.]          GILBERTSON, Chief Justice, and KONENKAMP and SEVERSON,

Justices, and ROEHR, Circuit Court Judge, concur.

[¶29.]          ROEHR, Circuit Court Judge, sitting for ZINTER, Justice,

disqualified.




8.       We are not implying that a lengthy term-of-years sentence, like the 261-year
         sentence here, can never be a de facto life sentence. We emphasize that
         Springer’s parole eligibility at age 49 prevents us from concluding that he
         received a de facto life sentence. Springer has a meaningful opportunity to
         obtain release.

                                            -19-